DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2021 and 12 July 2021 is being considered by the examiner.
Status of Claims
Claims 1-20 are pending and are examined, herein.
Claims 1-3, 8-10, and 15-17 have been amended by Applicant’s submission filed 5 March 2021.
Claims 1-2, 8- 9 and 15-16 are further amended by Examiner's Amendment as discussed, below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions be unacceptable to applicant, an amendment may 
Authorization for this examiner’s amendment was given in an interview with INDRANIL SARKAR of Fish & Richardson P.C. on 14 April 2021 and follow-on email received on 16 April 2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101
The claims recite receiving a payment request and processing a payment between a payor and a payee and authorizing the sending of payment related information which is a which is a commercial interaction (business relations, sales activity or behaviors) or fundamental economic principle or practice and falls under the Certain Method of Organizing Human Activity grouping found at Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50 (Jan. 7, 2019). However, the claims, when considered as a whole, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception and thus integrate the abstract idea into a practical application. See MPEP 2106.05(e).
35 U.S.C. § 103
The closest prior art references are:
US 20070203836 A1 to Dodin; Ramy teaches a payment process that may occur through the simple composition by the payor of a text message that includes identifying information for the payee and an amount of the payment and the use of short-range communication.
US 20150269559 A1 to Inotay; Balazs et al. teaches that a payor-user may request the generation of a token to be charged to one of the users associated payment instruments. The generated token is sent to a client device of a payor. The payor may then present the token to a payee. With a second client device, the payee can scan the token displayed on the payor's client device. The payee's client device then transmits the scanned token back to the token server, where an authorizer reviews the token.
US 20070067620 A1 to Jevans; David Alexander teaches a system that comprises a third party digital device that receives an authentication signal to establish a secure link between two parties connected through a network and transmits a request to one of the party along with digital certificate and if the secure storage device 600 is present but does not include a digital certificate, an offer to acquire a digital certificate may be transmitted to the first-party device at [67].
US 20150074764 A1 to Stern; Allon Joseph teaches a method of authorizing an operation to be performed on a targeted computing device. The method includes generating a request to perform an operation on the targeted computing device, signing the request with a private key of a first private, public key pair, transmitting the request to an authentication server, receiving 
US 20140143144 A1 to DuCharme; Brian J. teaches a computer system for use with a memory device for facilitating electronic payments to a payee from an account associated with a payor is provided. Payor profile information is stored in the memory device, which payor profile information is associated with the payor. A token identifier is created which is associated with the payor profile information. The token identifier is transmitted to a payee, for retransmittal of the token identifier by the payee to the computer system during a subsequent transaction between the payor and the payee.
G. Me, M. A. Strangio and A. Schuster, "Mobile Local Macropayments: Security and Prototyping," in IEEE Pervasive Computing, vol. 5, no. 4, pp. 94-100, Oct.-Dec. 2006, doi: 10.1109/MPRV.2006.78. (Year: 2006) teaches that most mobile manufacturers prefer Bluetooth (www.bluetooth.org), 802.11b/g (with future versions stretching as far as 802.11v), infrared, and RFID for short-range PANs. All these technologies provide effective local network services because they let mobile-device owners interact with a POS terminal without manually swiping a card through a reader, making a mobile device even more appealing.
None of these references disclose, teach, or suggest, alone or in combination, the following limitations found in independent claim 1 and substantially present in independent claims 8 and 15:
	A computer-implemented method for processing a payment between a payor device and a payee device comprising:
storing, by the payee device and in a secure zone of the payee device, a device certificate of the payee device responsive to determining that the secure zone of the payee device does not have the device certificate of the payee device, wherein the device certificate of the payee device is authenticated using a public key infrastructure (PKI) system;
receiving, by a third-party server and from the payee device, a request to activate a device authorization function at the payee device, wherein the request includes the device certificate of the payee device;
activating, by the third-party server based on the request, the device authorization function at the payee device to authorize the payee device to send payment related information of the payor device to the third-party server;
receiving, by the third-party server and from the payee device, identity authentication information of the payor device, wherein the identity authentication information comprises an identifier of the payor device;
generating, by the third-party server, token information corresponding to the identifier of the payor device;
sending, by the third-party server, the token information to the payee device; 
in response to sending, by the third-party server, the token information to the payee device, receiving, by the third-party server and from the payee device, payment information including the token information and the identifier of the payor device, wherein the identifier of the payor device comprises a unique hardware code of the payor device; and 
receiving, by the third-party server and from a financial server, a confirmation of successful completion of the payment between the payor device and the payee device if the financial server processes the payment between the payor device and the payee device successfully.
In addition, even if each limitation when considered individually were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible. For these reasons, the claims overcome the prior art of rejection under 35 U.S.C. § 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8924267 B1 to TERRANOVA; Steven N. teaches if a transaction account is not found in the database, the customer is prompted to enter information regarding a transaction account (see TERRANOVA column(s) 1, line(s) 39-53.
US 20140358786 A1 to VAN HEERDEN; Lauren teaches a processor may be further configured to transmit a payor token to a payor device via a first communications channel, and transmit the payee token to a payee device via a second communications channel that is distinct from the first communications channel.
US 20150312038 A1 to PALANISAMY; Karthikeyan teaches a device that utilizes a token that is encrypted with a session key in place of sensitive information such as a real account identifier without permanently storing it on the device so as to reduce threat of compromising the sensitive information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694